DETAILED ACTION

Response to Amendment
Claims 1 and 3-11 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 7/7/2021.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 7/7/2021 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a battery module including a plurality of battery cells stacked and having a body and electrode lead as set forth in the claim, a bus bar assembly electrically connected to the leads, each of the leads has at least one curved portion to secure a protruding length which is unbent due to swelling of the battery cells, and leads disposed on outermost sides among the plurality of battery cells have a greater number of the at least one curved portion with a greater protruding length than electrode leads of other battery cells.
Kim, Song, Hermann, and Roh are considered to be the prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, none of the references alone or in any combination discloses nor renders obvious all of the aforementioned limitations of instant independent claim 1.  Namely, as persuasively argued by the Applicants, the previously applied prior art references do not disclose nor render obvious the particular structural configuration of the leads with curved portions as set forth in the claim within the spatial configuration of the battery module of amended claim 1.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725